IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANTONIO JOHNSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2332

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Appellee.
_____________________________/

Opinion filed January 9, 2017.

An appeal from the Circuit Court for Jackson County.
William Wright, Judge.

Antonio Johnson, pro se, Appellant.

Pamela Bondi, Attorney General, Tallahassee; Kenneth Steely, General Counsel,
Barbara Debelius, Assistant General Counsel, Department of Corrections,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.